Citation Nr: 1453514	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1940 to July 1967.  He died in October 2007.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing in March 2012; a transcript of the hearing is of record.

In a January 2013 decision, the Board denied the claims on appeal.  The appellant appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the January 2013 Board decision.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from March 1966 to May 1967; as a result, exposure to an herbicide agent is presumed.

2.  The Veteran died in October 2007; coronary artery disease associated with exposure to herbicides contributed to the cause of his death.

3.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for the cause of the Veteran's death

The appellant asserts that the Veteran's cause of death is due to a service-connected disability.  Specifically, the appellant asserts that the Veteran's service-connected right leg disabilities, a residual scar from a right thigh gunshot wound and right hip osteoarthropathy, caused the fall that resulted in a ruptured spleen in July 2007.  She testified in March 2012 that the Veteran's service-connected right hip and right thigh scar disabilities hurt all the time.

The Certificate of Death reflects that the Veteran's immediate cause of death in October 2007 was consequences of fall with splenic rupture.  Chronic lower respiratory disease was listed as another significant condition contributing to death but not resulting in the underlying cause.

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from March 1966 to May 1967.  Therefore, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

With resolution of reasonable doubt in the appellant's favor, the Board concludes that the competent and persuasive evidence of record establishes that coronary artery disease contributed to the cause of the Veteran's death and that this disability was associated with his presumed exposure to herbicides during his military service in Vietnam in 1966 and 1967.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  

Here, the terminal treatment note and a hospital course note identified the primary cause of death as shock; and the underlying cause of death as ischemic bowel.  Other contributing illnesses included chronic obstructive pulmonary disease (COPD), coronary artery disease (CAD), and pulmonary embolism.  Service connection for coronary artery disease had not been established during the Veteran's lifetime.  The Board has considered the appellant's contentions regarding the Veteran's service-connected disabilities and other medical evidence of record that does not identify coronary artery disease as a contributing cause of death, but concludes that the evidence is at least in equipoise regarding whether coronary artery disease associated with the Veteran's presumed exposure to herbicides contributed to his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.

II. Entitlement to DIC under 38 U.S.C.A. § 1318 

If the veteran's death is determined not to be service-connected, pursuant to 
38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the veteran's death were service-connected where it is shown that the death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2014). 

In the present case, as DIC benefits have already been granted in this decision based upon the grant of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be non-service connected.  See 
38 C.F.R. § 3.22(a).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 
38 U.S.C.A. § 1318 is moot, and is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of the entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


